Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 1 of 18



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   BLAKE TURIZO,
   individually and on behalf of all others
   similarly situated,                              Case No. 19-cv-61140

          Plaintiff,

   v.

   JIFFY LUBE INTERNATIONAL, INC.,
   a Delaware corporation, and
   ATLANTIC COAST ENTERPRISES, LLC,
   d/b/a ACE LUBE CENTERS, LLC,

         Defendant.
   ____________________________________/

             JIFFY LUBE INTERNATIONAL, INC.’S MOTION TO DISMISS
        THE AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION
            AND ACCOMPANYING MEMORANDUM OF LAW IN SUPPORT

         Nonresident Defendant Jiffy Lube International Inc. (“JLI”) moves to dismiss the First

  Amended Class Action Complaint (the “Amended Complaint”) [D.E. 16] for lack of personal

  jurisdiction. This motion should be granted for the reasons set forth below.

                                         INTRODUCTION

         In his original complaint, Plaintiff Blake Turizo alleged that JLI “operates 2,000

  automobile service [sic] across the United States” and violated the Telephone Consumer Protection

  Act of 1991, 47 U.S.C. § 227 (the “TCPA”) by sending Turizo two unsolicited text messages. D.E.

  1 ¶¶ 2-4. Turizo since has abandoned those false allegations, and now claims that new defendant,

  Atlantic Coast Enterprises LLC (“ACE”), a JLI franchisee, sent the text messages. Am. Compl. ¶

  34. Nonetheless, and intent on wrongfully keeping JLI in this action, Turizo has manufactured




                                                                           dasox-147662236.1.doc 08/05/2019 5:13 PM
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 2 of 18



  allegations in support of his new, baseless theory that nonresident defendant JLI is vicariously

  liable for ACE’s supposed violations of the TCPA.1

         The Amended Complaint should be dismissed against JLI because there is no personal

  jurisdiction over JLI. Turizo makes no attempt to allege general jurisdiction, and his allegations,

  even if true, would be insufficient to plead specific personal jurisdiction under any provision of

  Florida’s long-arm statute.

         Moreover, even if Turizo’s allegations were sufficient to plead specific personal

  jurisdiction, JLI’s allegations are false, as demonstrated by the attached declaration (the

  “Declaration”) of Mr. Dennis M. Reiner, JLI’s Director of Operations. See Exhibit A. That proof

  shifts the burden back to Turizo to prove the veracity of his jurisdiction allegations. Any such

  attempt by Turizo to prove the veracity of his jurisdiction allegations will fail because he cannot

  prove acts that never occurred. Turizo lacks a good-faith basis for his allegations against JLI.

         Finally, exercising personal jurisdiction over JLI would be inconsistent with due process.

                                           BACKGROUND

         A.      The TCPA Claim

         Turizo, on behalf of himself and a putative class, brings a single claim for the alleged

  violation of the TCPA. Am. Compl. ¶ 32-38. Turizo claims he received at least two “marketing

  text messages without [his] express consent.” Id. ¶ 12. Those text messages, which are depicted in


  1
    For its part, co-defendant ACE has moved to dismiss the Amended Complaint. See D.E. 20. To
  the extent that motion is successful, JLI also should be dismissed because the claim against JLI is
  premised entirely on its supposed vicarious liability for ACE’s alleged violation of the TCPA. See
  Fontanez v. Lamberti, 10-61428-CIV, 2011 WL 4499016, at *15 (S.D. Fla. Sept. 27, 2011) (“Of
  paramount importance in finding vicarious liability is that the underlying alleged tortfeasor
  actually be found liable of tortious acts. If the alleged tortfeasor is not liable, no liability can be
  imputed upwards.”) (citing Mobil Oil Corp. v. Bransford, 648 So. 2d 119, 121 (Fla. 1995)); King
  Cole Condo. Ass’n, Inc. v. Mid-Continent Cas. Co., 21 F. Supp. 3d 1296, 1299 (S.D. Fla. 2014)
  (“Florida law requires a claimant to specifically plead vicarious liability as a separate cause of
  action.”). Thus, JLI incorporates ACE’s motion to dismiss.


                                                   -2-
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 3 of 18



  the Amended Complaint, purportedly were from “Ryan Jennings, Zone Manager – JiffyLube.” Id.

  ¶ 14. Turizo alleges that ACE, a JLI franchisee, sent the text messages at JLI’s alleged “direction,

  command, and control” as part of “a marketing campaign organized, coordinated, maintained, and

  otherwise controlled by [JLI].” Id. ¶ 34.

          B.      Jurisdictional Allegations

          JLI is incorporated in Delaware, and its principal place of business is in Texas. Am. Compl.

  ¶ 4. Turizo, a resident of Broward County, Florida, id. ¶ 3, claims he received the text messages at

  issue “within this judicial district.” Id. ¶ 13.

          Turizo does not allege that JLI sent the text messages. Rather, he alleges that ACE sent the

  text messages at JLI’s “direction” or as part of “a marketing campaign organized, coordinated,

  maintained, and otherwise controlled by [JLI].” Id. ¶¶ 34-36.

          Turizo further alleges that JLI “provided and/or afforded” ACE with “equipment, software,

  hardware, and other products and services,” including an automatic telephone dialing system

  (“ATDS”), which allegedly was used by ACE to send the text messages. Id. ¶¶ 11-12.

          Turizo attempts to allege an agency relationship, wherein JLI is the “principal” and ACE

  is the “agent.” Id. ¶ 35.

          C.      JLI’s Declaration Rebutting Turizo’s Jurisdictional Allegations

          JLI does not maintain corporate offices in Florida. Reiner Decl. ¶ 5. JLI does not operate

  automobile service centers in Florida, and does not market or sell goods or services directly to end-

  use customers in Florida. Id. ¶¶ 6-7. Instead, JLI is a franchisor; it authorizes the use of its

  trademark by third-party franchisees. Id. ¶¶ 7-8.

          JLI does not, and did not, contact Turizo or end-use customers like Turizo or the members

  of the alleged class, or authorize, “command,” direct, or encourage ACE or any person or entity to

  do so. Id. ¶¶ 8-10, 16-17. To the extent ACE sent the text messages at issue to Turizo or anyone,


                                                     -3-
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 4 of 18



  ACE did not do so at the direction of JLI or “in accordance [sic] a marketing campaign organized,

  coordinated, maintained, and otherwise controlled by [JLI].” Id. ¶ 16 (quoting Am. Compl. ¶ 12).

  On the contrary, if ACE (or anyone) sent the text messages, it did so on its own accord and without

  JLI’s knowledge or consent. Id. ¶¶ 9-10, 16-17.

         JLI did not “provide[] and/or afford[]” ACE with an ATDS or any “equipment, software,

  hardware, [or] other products and services” to send text messages, including any such equipment,

  software, hardware, or other products or services used “to generate or store random or sequential

  numbers or to dial sequentially or randomly at the time the call is made, or to dial such numbers,

  en masse, in an automated fashion without human intervention.” Id. ¶ 15 (quoting Am. Compl. ¶

  11).

         ACE is a completely distinct entity from JLI, and there is no agency relationship between

  JLI and ACE. Id. ¶¶ 12-14. Neither JLI nor ACE is a fiduciary, agent, employee, or partner of the

  other. Id. ¶ 12. Neither JLI nor ACE is authorized to act on the other’s behalf in any manner, nor

  is either party responsible for any obligations, expenses, or debts of the other. Id. No employee of

  JLI is an employee of ACE, and no employee of ACE is an employee of JLI. Id. ¶ 12. Ryan

  Jennings, the alleged sender of the text messages, is not a JLI employee, agent, or authorized

  representative. Id. ¶ 11.

         JLI had no authority to cause ACE to send the text messages (to the extent they were even

  sent) and did not exercise any such authority, even it existed. Id. ¶ 14. ACE, an independent entity,

  is solely responsible for complying with all laws and regulations. Id. ¶ 13.




                                                  -4-
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 5 of 18



                                     MEMORANDUM OF LAW

         Federal courts undertake “a two-step inquiry in determining whether personal jurisdiction

  exists: the exercise of jurisdiction must (1) be appropriate under the state long-arm statute and (2)

  not violate the Due Process Clause of the Fourteenth Amendment to the United States

  Constitution.” United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009).

         There are only two possible grounds for personal jurisdiction under Florida’s long-arm

  statute—either general personal jurisdiction or specific personal jurisdiction. Here, Turizo makes

  no attempt to allege general personal jurisdiction,2 and fails to establish specific personal

  jurisdiction over JLI because: (1) Turizo’s allegations, even if true, would not satisfy any provision

  of the long-arm statute; (2) all Turizo’s jurisdictional allegations are false, as demonstrated by the

  Declaration (attached here as Exhibit A); and (3) exercising personal jurisdiction over JLI would

  violate the Due Process Clause of the Fourteenth Amendment.

         A. Turizo’s Jurisdictional Allegations, Even if True, Would Not Establish Personal
            Jurisdiction Over JLI

         A plaintiff’s threshold burden in establishing personal jurisdiction over a nonresident

  defendant is to allege facts satisfying a provision of the long-arm statute. Future Tech. Today, Inc.

  v. OSF Healthcare Sys., 218 F.3d 1247, 1249 (11th Cir. 2000) (citing Prentice v. Prentice Colour,

  Inc., 779 F. Supp. 578, 583 (M.D. Fla. 1991)). The only allegations relevant to establishing specific

  personal jurisdiction are allegations that arise from the cause of action, such that they establish

  “connexity” “between the defendant’s activities in Florida and the plaintiff’s cause of action.”

  Canale v. Rubin, 20 So. 3d 463 (Fla. 2d DCA 2009); Louis Vuitton Malletier, S.A. v. Mosseri, 736


  2
    It appears that Turizo, in its first complaint [D.E. 1] attempted to allege that JLI was subject to
  general personal jurisdiction. The Amended Complaint is devoid of allegations that could support
  general personal jurisdiction. In the event Turizo nonetheless argues that the Amended Complaint
  alleges general personal jurisdiction, JLI incorporates pages 4 through 6 of its Motion to Dismiss
  the Complaint [D.E. 13] as if fully set forth here.


                                                  -5-
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 6 of 18



  F.3d 1339, 1352 (11th Cir. 2013); Waite v. AII Acquisition Corp., 15-CV-62359, 2016 WL

  2346743, at *3 (S.D. Fla. May 4, 2016) (the Eleventh Circuit has made clear that, in determining

  the causal relation between the defendant and the forum, the alleged contact must be a “but-for

  cause of the tort”) (citing Fraser v. Smith, 594 F.3d 890 (11th Cir. 2010)), aff’d sub nom. Waite v.

  All Acquisition Corp., 901 F.3d 1307 (11th Cir. 2018); Tarasewicz v. Royal Caribbean Cruises

  Ltd., 14-CIV-60885, 2015 WL 3970546, at *20 (S.D. Fla. June 30, 2015) (doing business in the

  state, without a nexus to the cause of action, is insufficient for specific personal jurisdiction).

          Here, Turizo does not allege that JLI acted in Florida or that JLI was the sender of any text

  messages to Florida. Rather, his TCPA claim, and the alleged grounds for personal jurisdiction

  over JLI, rely entirely on JLI’s supposed vicarious liability for ACE’s alleged violation of the

  TCPA in Florida. See Am. Compl. ¶¶ 34-36. To that end, Turizo attempts to allege an agency

  relationship between JLI and ACE by claiming that JLI “had actual or apparent control of ACE’s

  marketing efforts.” Id. at 36. This attempt to allege an agency relationship fails because Turizo

  does not allege facts supporting the elements needed to plead actual agency or apparent agency,

  and none exists. Abramson v. 1 Glob. Cap., LLC, 15-CV-61373, 2015 WL 12564318, at *3 (S.D.

  Fla. Sept. 23, 2015) (TCPA case holding: “If Plaintiff wishes to impose vicarious liability on

  Defendant for the actions of another, he must make it clear that he intends to do so, cite appropriate

  statutory provisions, and set forth relevant facts indicating that vicarious liability is proper.”).

          An agency relationship premised on actual control “requires: (1) the principal to

  acknowledge that the agent will act for it; (2) the agent to manifest an acceptance of the

  undertaking; and (3) control by the principal over the actions of the agent.” Court-Appointed

  Receiver of Lancer Offshore, Inc. v. Citco Group Ltd, 05-60055-CIV, 2011 WL 1232986, at *4




                                                   -6-
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 7 of 18



  (S.D. Fla. Mar. 30, 2011) (plaintiff failed to plead actual agency theory of liability). Turizo fails

  to allege facts supporting the second and third elements of actual control.

         As to the second element of actual control, the alleged text messages do not manifest ACE’s

  acceptance of any undertaking to act on JLI’s behalf. On the contrary, the text messages (assuming,

  arguendo that they were sent) demonstrate plainly that they were sent on behalf of a franchisee

  and not for JLI or its benefit. Am. Compl. ¶ 14 (franchisee “Zone Manager” asking for feedback

  about service Turizo received at a franchise location). As Turizo acknowledges, JLI is a franchisor,

  it does not provide services to end use customers in Florida, see id. at 35, and the text messages

  make no attempt to market franchising opportunities to Turizo or anyone else.

         Turizo fails also to allege facts sufficient to plead the third element of actual control—

  namely, control by the principal over the actions of the agent. Court-Appointed Receiver of Lancer,

  2011 WL 1232986, at *4. Turizo alleges that ACE sent the text messages “at the direction” of JLI

  or pursuant to some marketing campaign organized by JLI. See Am. Compl. ¶¶ 34-35. But

  “control,” as needed to allege an agency relationship and establish personal jurisdiction, requires

  significantly more. At minimum, Turizo would have had to allege and prove that JLI had some

  authority (based in contract or otherwise) to cause ACE to send the text messages, and identify the

  basis of that authority. Estate of Miller v. Thrifty Rent-A-Car Sys., Inc., 637 F. Supp. 2d 1029, 1041

  (M.D. Fla. 2009) (no agency relationship between franchisor and franchisee where franchise

  agreement did not require the franchisees to purchase certain cars or allow the franchisor to dictate

  hiring practices); Thomas v. Taco Bell, 879 F. Supp. 2d 1079, 1084 (C.D. Cal. 2012) (to succeed

  on a vicarious liability theory against a franchisor under the TCPA, the plaintiff, at minimum,

  “must demonstrate that the [franchisee] acted as an agent of [the franchisor]: that [the franchisor]

  controlled or had the right to control them and, more specifically, the manner and means of the




                                                  -7-
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 8 of 18



  text message campaign they conducted.”) (emphasis added), aff'd, 582 Fed. Appx. 678 (9th Cir.

  2014); Mobil Oil Corp. v. Bransford, 648 So. 2d 119, 120 (Fla. 1995) (no agency relationship

  because use of franchise logos and related advertisements does not establish franchisor’s “actual

  or apparent control over any substantial aspect of the franchisee’s business” and noting that

  contract expressly disclaimed control over conduct or management of business); Naiman v.

  TranzVia LLC, 2017 WL 5992123 (N.D. Cal. Dec. 4, 2017) (granting motion to dismiss for lack

  of personal jurisdiction over purported agent because the complaint did not allege facts showing it

  had any control or express authority over entity making the calls sued upon); Kern v. VIP Travel

  Servs., 2017 WL 1905868 (W.D. Mich. May 10, 2017) (granting motion to dismiss for lack of

  personal jurisdiction by resorts when no allegations made that they were subject to vicarious

  liability for the actions of telemarketers); Johansen v. Homeadvisor, Inc., 218 F. Supp. 3d 577

  (S.D. Ohio 2016) (marketer was not acting or purporting to act as agent of purchaser to obtain

  jurisdiction over purchasers under ratification theory); see also Cunningham v. Capital Advance

  Solutions, LLC, Civil Action No.: 17-13050 (FLW), at *17 (D.N.J. Nov. 20, 2018) (the existence

  of an agency relationship insufficient to establish personal jurisdiction under the TCPA unless

  agency relationship was established specifically for the purpose of directing telemarking activities

  to the forum state). Turizo failed to make any such allegation.

         Turizo fails also to allege an apparent agency relationship between JLI and ACE.

  “[Florida] law is well settled that an apparent agency exists only if each of three elements are

  present: (a) a representation by the purported principal; (b) a reliance on that representation by a

  third party; and (c) a change in position by the third party in reliance on the representation.” Mobil

  Oil Corp. v. Bransford, 648 So. 2d 119, 121 (Fla. 1995). The mere existence of a




                                                  -8-
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 9 of 18



  franchisor/franchisee relationship and the use by a franchisee of a franchisor’s trademarks do not

  establish apparent agency. Id.

         Turizo’s only allegations relating to an apparent agency relationship is his conclusory (and

  false) claim that one exists. Am. Compl. ¶ 36 (alleging that JLI had “apparent control of ACE’s

  marketing efforts”). The Amended Complaint does not allege that JLI made a representation to

  Turizo regarding an agency relationship, that Turizo relied on any such representation, or that

  Turizo changed any position based on his reliance on any representation. Accordingly, Turizo has

  failed to plead the existence of an apparent agency relationship. The fact that ACE uses JLI’s

  intellectual property is insufficient. Mobil Oil Corp., 648 So. 2d at 121; Thrifty Rent-A-Car Sys.,

  Inc., 637 F. Supp. 2d at 1041.

         Turizo fails to allege sufficient facts to satisfy any provision of the long-arm statute because

  Turizo does not allege activities by JLI in Florida, the TCPA claim against JLI is premised entirely

  on a theory of vicarious liability via an alleged agency relationship with ACE, and Turizo failed

  to allege facts supporting an actual or apparent agency relationship between JLI and ACE.

         B.      Turizo’s Jurisdictional Allegations Are False

         Even if a plaintiff satisfies its initial burden of alleging facts satisfying a provision of the

  long-arm statute, a nonresident defendant may contest those allegations through a declaration,

  thereby shifting the burden back to the plaintiff “to prove by affidavit the basis upon which

  jurisdiction may be obtained.” Acquadro v. Bergeron, 851 So. 2d 665, 671 (Fla.

  2003) (citing Venetian Salami Co. v. Parthenais, 554 So. 2d 499, 502 (Fla. 1989); see also Lawson

  Cattle & Equip., Inc. v. Pasture Renovators LLC, 139 Fed. Appx. 140, 142, 2005 WL 1189631

  (11th Cir. 2005). Turizo did not meet his initial burden, yet, even if he had, his allegations are false

  and, as a result, do not establish personal jurisdiction over JLI.




                                                   -9-
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 10 of 18



         Turizo alleges that ACE sent “marketing text messages to Florida consumers at the

  direction of [JLI] and otherwise in accordance a marketing campaign coordinated, maintained, and

  otherwise controlled by [JLI].” Am. Compl. ¶ 12. That baseless allegation is false. JLI did not

  direct ACE to send any text messages to Turizo or any end-use customers, see Exhibit A ¶¶ 7-10,

  16-17, and JLI had no authority to direct ACE to send any such text messages and did not exercise

  any such authority, even if it existed. Id. ¶ 14. Moreover, if ACE did send the text messages, it did

  so of its own accord, without JLI’s knowledge or consent. Id. ¶¶ 10, 17.

         Turizo alleges also that JLI provided ACE with the ATDS supposedly used by ACE to

  send text messages to Turizo. Am. Compl. ¶¶ 11-12. Here again, that baseless3 allegation is false.

  JLI did not provide ACE with an ATDS or any system with “the current capacity or present ability

  to generate or store random or sequential numbers or to dial sequentially or randomly at the time

  the call is made, and to dial such numbers, en masse, in an automated fashion without human

  intervention.” Exhibit A ¶ 15 (quoting Am. Compl. ¶ 11).

         Finally, Turizo alleges the existence of an agency relationship between JLI and ACE. The

  existence of any such relationship is irrelevant because, as demonstrated above, JLI did not direct

  ACE or anyone to send the text messages and had no knowledge of them. Exhibit A ¶¶ 7-10, 16-

  17. Thus, even if there were an agency relationship between JLI and ACE, that relationship would

  not “arise from” Turizo’s TCPA claim and, therefore, would not warrant consideration as part of




  3
   Turizo lacks a good-faith basis to allege that JLI provided ACE with an ATDS. Apparently his
  sole basis for that false allegation is a quote from JLI’s website saying that JLI provides franchisees
  with “access to a robust array of marketing assets and tools to leverage for local store marketing.”
  Am. Compl. ¶ 8. Of course, providing franchisees with marketing assets and tools in no way
  suggests or supports the absurd notion that JLI provided ACE or any franchisees with an ATDS
  designed to send messages in violation of federal law.

                                                  - 10 -
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 11 of 18



  the jurisdictional analysis. See, e.g., Waite v. AII Acquisition Corp., 15-CV-62359, 2016 WL

  2346743, at *3 (S.D. Fla. May 4, 2016) (the alleged contact must be a but-for cause of the tort).

          In any case, there is no agency relationship between JLI and ACE. See Exhibit A ¶¶ 12-14,

  16-17. ACE is a completely distinct entity from JLI. Id. ¶ 12. Neither JLI nor ACE is a fiduciary,

  agent, employee, or partner of the other. Id. Neither JLI nor ACE is authorized to act on the other’s

  behalf in any manner, nor is either party responsible for any obligations, expenses, or debts of the

  other. Id. No employee of JLI is an employee of ACE, and no employee of ACE is an employee

  of JLI. Id.

          As with his false allegations in the original complaint, see D.E. 13 at 3 (rebutting Turizo’s

  allegations); D.E. 16 (abandoning his claims that JLI operates automotive service centers and sent

  the text messages), Turizo lacks a good faith basis for his allegations here, which also are false.

  See generally Exhibit A. JLI did not and cannot establish personal jurisdiction over JLI because

  JLI did not send or direct anyone to send the text messages, and cannot be vicariously liable for

  ACE’s alleged violation of the TCPA. Id. Accordingly, JLI should be dismissed from this action

  with prejudice.

          C.     Exercising Personal Jurisdiction Over JLI Would Violate Due Process

          When, as here, the plaintiff has failed to demonstrate that one of the acts set forth in the

  Florida long-arm statute applies, there is no need for the court to address the due process prong of

  the personal jurisdiction analysis. Hinkle v. Cirrus Design Corp., No. 18-10404, 2019 WL

  2233644, at *4 (11th Cir. May 23, 2019) (“Where . . . the requirements of the Florida long-arm

  statute have not been met, we need not address whether application of that statute in this case

  would meet federal constitutional due process requirements.”); Marina Dodge, Inc. v. Quinn, 134

  So. 3d 1103, 1106 (Fla. 4th DCA 2014); Mey, 2016 WL 7338411 at *6 (after finding no basis for

  exercising personal jurisdiction under long-arm statute based upon TCPA, the court determined it


                                                 - 11 -
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 12 of 18



  “need not determine whether exercising personal jurisdiction over [the moving defendant]

  comports with Due Process”).

          Even if this Court were to conduct such an analysis, it would show that exercising specific

  personal jurisdiction over JLI in this matter would violate due process for the same reasons stated

  above. JLI could not reasonably have anticipated being haled to court in Florida for sending text

  messages that it never sent, is not responsible for, did not direct anyone to send, and did not even

  know about. Rollashoe, LLC v. Funk-Tional Enterprises, LLC, 10-20487-CIV, 2010 WL

  11602763, at *3 (S.D. Fla. June 30, 2010) (no minimum contacts over nonresident defendants who

  did not know that New York seller had a store in Miami where products would be sold); Erie Ins.

  Exch. v. Larose, 202 So. 3d 148, 155 (Fla. 2d DCA 2016) (no minimum contacts over nonresident

  insurer that did not know that policy holder had allowed Florida resident to drive car to Florida);

  see also Bristol-Myers Squibb Co. v. Superior Court of California, 137 S.Ct. 1773 (2017)

  (“[S]pecific jurisdiction is confined to the adjudication of issues deriving from, or connected with,

  the very controversy that establishes jurisdiction.”); Waite, 2016 WL 2346743 at *5 (“a minimum

  contacts finding requires that a defendant’s suit-related conduct constitute the ‘but-for’ cause of

  the tort at issue”).

                                               CONCLUSION


          The Amended Complaint should be dismissed with prejudice for lack of personal

  jurisdiction over JLI.

  Dated: August 5, 2019

                                                          Respectfully submitted,
                                                          By: /s/ Edward M. Mullins__
                                                          Edward M. Mullins, Esq.
                                                          Florida Bar No. 863920
                                                          Email: emullins@reedsmith.com
                                                          Brandon T. White, Esq.


                                                 - 12 -
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 13 of 18



                                               Florida Bar No. 106792
                                               Email: bwhite@reedsmith.com
                                               Daniel A. Sox, Esq.
                                               Florida Bar No. 108573
                                               Email: dsox@reedsmith.com

                                               REED SMITH LLP
                                               1001 Brickell Bay Drive, Suite 900
                                               Miami, FL 33131
                                               Telephone: (786) 747-0222
                                               Facsimile: (786) 747-0299




                                      - 13 -
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 14 of 18



                                     CERTIFICATE OF SERVICE

         I certify that on August 5, 2019, I electronically filed the foregoing document with the

  Clerk of the Court using the CM/ECF system, which will send notification of such filing to counsel

  or parties of record, including:

  Jibrael S. Hindi, Esq.
  The Law Offices of Jibrael S. Hindi, PLLC
  110 SE 6th Street
  Ft. Lauderdale, FL 33301
  Telephone: (954) 907-1136
  Facsimile: (855) 529-9540
  Email: jibrael@jibraellaw.com
                                                                 /s/ Daniel A. Sox
                                                                 Daniel A. Sox, Esq.




                                                - 14 -
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 15 of 18




                      EXHIBIT A
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 16 of 18
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 17 of 18
Case 0:19-cv-61140-BB Document 21 Entered on FLSD Docket 08/05/2019 Page 18 of 18
